DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-20 are pending of which claims 1, 7 and 14 are in independent form. 
	Claims 1-20 are rejected on the ground of non-statutory double patenting.
	Claims 1-20 are rejected under 35 U.S.C. 101 (Abstract Idea).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 11269841 B1. Although the claims at issue are not identical, they are not patentably distinct from each other.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to Abstract Idea without significantly more. 

With respect to step 1 of the patent subject matter eligibility analysis, the claims are directed to a process, machine, manufacture, or composition of matter. Independent claim 1 is directed to a method, which is a process. Independent claim 7 is directed to a non-transitory computer readable media, which is a storage containing the process which ran on a computer. Independent claim 14 is directed to an apparatus, which is a machine. All other claims depend on claims 1, 7 and 14. As such, claims 1-20 are directed to a statutory category.

With respect to step 2A, prong one, the claims recite an abstract idea, law of nature, or natural phenomenon. Specifically, the following limitations recite mathematical concepts and/or mental processes.
Claim 1
A method for comparing a target address with a base address, the method comprising: 
receiving the base address in text format; 
looking up a base longitude and a base latitude for the base address; 
receiving the target address in text format; 
looking up a target longitude and a target latitude for the target address (the limitations above are generic computer functions); 
subtracting the target longitude from the base longitude, resulting in a longitude difference; subtracting the target latitude from the base latitude, resulting in a latitude difference; 
comparing an absolute value of the longitude difference to a longitude threshold value and comparing an absolute value of the latitude difference to a latitude threshold value; 
if the longitude difference is less than or equal to the longitude threshold value and the latitude difference is less than or equal to the latitude threshold value, returning an indication of a match; and 
if the longitude difference is greater than the longitude threshold value or the latitude difference is greater than the latitude threshold value, calculating a score Levenshtein distance between the target address and the base address in the target, and returning the indication of the match if the score Levenshtein distance is greater than a Levenshtein threshold value (the limitation above recite mathematical equations/relationships).

Independent claims 7 and 14 represent a variation of independent claim 1 and recites similar abstract elements. All dependent claims depend on independent claims 1, 7 and 14 and also recite their abstract limitations by virtue of their dependency. In addition, the dependent claims also recite their own abstract mathematical concepts and/or mental processes. 

With respect to step 2A, prong two, the claims do not recite additional elements that integrate the judicial exception into a practical application. The following limitations are considered “additional elements” and explanation will be given as to why these “additional elements” do not integrate the judicial exception into a practical application.

Claim 1
A method (This limitation does not give any particulars to the method and merely serves as a general linking of the use of the judicial exception to a particular technological environment or field of use, which is not indicative of integration into a practical application (see MPEP 2106.05(h)). The broad recitation of “a method” without any further detail can also be construed to be insignificant extra-solution activity. Adding insignificant extra-solution activity to the judicial exception is not indicative of integration into a practical application (see MPEP 2106.05(g)).)
receiving the base address in text format; looking up a base longitude and a base latitude for the base address; receiving the target address in text format; looking up a target longitude and a target latitude for the target address (This limitation merely discloses a computer performing generic computer processing operations. Obtaining data from is a generic computer processing operation. Adding mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea is not indicative of integration into a practical application (See MPEP 2106.05(f)).

subtracting the target longitude from the base longitude, resulting in a longitude difference; subtracting the target latitude from the base latitude, resulting in a latitude difference; comparing an absolute value of the longitude difference to a longitude threshold value and comparing an absolute value of the latitude difference to a latitude threshold value; if the longitude difference is less than or equal to the longitude threshold value and the latitude difference is less than or equal to the latitude threshold value, returning an indication of a match; and if the longitude difference is greater than the longitude threshold value or the latitude difference is greater than the latitude threshold value, calculating a score Levenshtein distance between the target address and the base address in the target, and returning the indication of the match if the score Levenshtein distance is greater than a Levenshtein threshold value (This limitation merely discloses a computer performing generic computer processing operations to process these mathematical concept. Adding mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea is not indicative of integration into a practical application (See MPEP 2106.05(f)). Please note that nothing is done with the data to apply the judicial exception with, or by use of, a particular machine or to effect a transformation or reduction of a particular article to a different state or thing. All that is done in this claim is data processing, with the data processing results remaining on the computer. There is no real-world application that is executed upon any real-world structure).

Independent claims 7 and 14 represents a variation of independent claim 1 and does not recite any additional limitations that are indicative of integration into a practical application.
All the dependent claims disclose limitations that further use the computer to merely process data, which is not indicative of integration into a practical application because the limitations merely use a computer as a tool to perform an abstract idea.

With respect to step 2B, the claims do not recite additional elements that amount to significantly more than the judicial exception. The claimed invention does not add significantly more because, as discussed above in step 2A, prong two, the claims do nothing more than merely use a computer as a tool to perform an abstract idea; add insignificant extra-solution activity to the judicial exception; or generally link the use of the judicial exception to a particular technological environment or field of use. The claims are directed to receiving data, processing data, and outputting a result based on the processed data. This is well-understood, routine, and conventional. Simply appending well-understood, routine, and conventional activities previously known to the industry, and specified at a high level of generality, to the judicial exception is not indicative of an inventive concept (aka “significantly more”) (see MPEP 2106.05(d) and Berkheimer Memo).

This judicial exception is not integrated into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 


Examiner’s Note - Allowable Subject Matter
Regarding claim 1, with respect to art, the following limitations were not found, taught, or disclosed by the prior art. 
looking up a target longitude and a target latitude for the target address; subtracting the target longitude from the base longitude, resulting in a longitude difference; 
subtracting the target latitude from the base latitude, resulting in a latitude difference;
 comparing an absolute value of the longitude difference to a longitude threshold value and comparing an absolute value of the latitude difference to a latitude threshold value;
 if the longitude difference is less than or equal to the longitude threshold value and the latitude difference is less than or equal to the latitude threshold value, returning an indication of a match; and 
if the longitude difference is greater than the longitude threshold value or the latitude difference is greater than the latitude threshold value, calculating a score Levenshtein distance between the target address and the base address in the target, and returning the indication of the match if the score Levenshtein distance is greater than a Levenshtein threshold value

The prior art below are the closest to the subject matter at hand, however neither alone of on combination explicitly perform the operation disclosed on the claim above:
Takahashi; Glen et al. (US 20190303451 A1); the present disclosure relates to systems and techniques for geographical data integration, analysis, and visualization. More specifically, the present disclosure relates to interactive maps including data objects.
Reddy; Srihari et al. (US 20180095977 A1); a travel coordination system identifies geographic locations responsive to a location search request. The geographic locations are organized into a plurality of hierarchical geohash levels, each geohash level mapping the geographic location into a geohash of a different area. The locations search request designates a search context for the search, such as whether the user is searching for an origin of a trip or a destination. The context of the search can be used to determine a geohash level for selecting candidate search results.
Ioup; Elias et al. (US 20180336224 A1); Embodiments relate to hash-based synchronization of geospatial vector features. Initially, a list of spatial data layers in a source spatial datastore is obtained. For each of the spatial data layers, a source layer hash is determined for a source data layer of the spatial data layers, a destination data layer is identified in a destination spatial datastore that is related to the source data layer, where the destination data layer is associated with a destination layer hash, and in response to determining that the source layer hash and the destination layer hash do not match, source features from the source data layer are selectively synchronized to the destination data layer.
Fu; Xin et al. (US 20150058328 A1); Methods, systems, and apparatus, including computer programs encoded on a computer storage medium, for identifying listings of multi-site entities based on user behavior signals. In one aspect, a method exploits user behavioral signals that are strong indicators of whether a search result previously presented for a multi-site-entity search query is, in fact, a relevant result, and affords sufficient weight to these behavioral signals to overcome other signals of relevance for the search result.
Iska; Kaushik et al. (US 20200183900 A1); The technology disclosed relates to artificial intelligence type computers and digital data processing systems and corresponding data processing methods and products for emulation of intelligence (i.e., knowledge-based systems, reasoning systems, and knowledge acquisition systems); and including systems for reasoning with uncertainty (e.g., fuzzy logic systems), adaptive systems, machine learning systems, and artificial neural networks. In particular, the technology disclosed relates to data deduplication.
Caldera; Jose et al. (US 20170132636 A1); An example merchant fraud system may include an automated system for collecting contextual relationship information, plus a routine for analyzing additional data related to sanctions. The system may also include an automated analysis summary routine for creating condensed information subsets or graphlets containing information about sanction entities, some of which can be entities themselves, organized in a data retrieval system, such that an automated relationship examination system can check data from transactions and automatically identify and flag potentially suspect relationship aspects.

However neither one of the prior art above alone or in combination explicitly or implicitly disclose, looking up a target longitude and a target latitude for the target address; subtracting the target longitude from the base longitude, resulting in a longitude difference; subtracting the target latitude from the base latitude, resulting in a latitude difference; comparing an absolute value of the longitude difference to a longitude threshold value and comparing an absolute value of the latitude difference to a latitude threshold value; if the longitude difference is less than or equal to the longitude threshold value and the latitude difference is less than or equal to the latitude threshold value, returning an indication of a match; and if the longitude difference is greater than the longitude threshold value or the latitude difference is greater than the latitude threshold value, calculating a score Levenshtein distance between the target address and the base address in the target, and returning the indication of the match if the score Levenshtein distance is greater than a Levenshtein threshold value; therefore the is considered allowable.
However, despite allowability from an art perspective, the claims cannot be formally allowed until the above Double Patenting and 101 rejection are overcome.

Independent claims 7 and 14 discloses similar subject matter that was not found, taught, or disclosed by the prior art. All other claims depend on independent claims 1, 7, and 14.

However, despite allowability from an art perspective, the claims cannot be formally allowed until the above Double Patenting and 101 rejection are overcome.

Conclusion
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ROSTAMI whose telephone number is (571)270-1980. The examiner can normally be reached Mon-Fri From 9 a.m. to 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on (571)272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





10/25/2022
/MOHAMMAD S ROSTAMI/               Primary Examiner, Art Unit 2154